Citation Nr: 1547890	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  14-18 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to nonservice-connected pension.

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability.


REPRESENTATION

Veteran represented by:	Attorney Jan Dils


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from February 2001 to September 2007.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal for the issues of entitlement to nonservice-connected pension and entitlement to a total disability rating for compensation purposes based on individual unemployability.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for the issues of entitlement to nonservice-connected pension and entitlement to a total disability rating for compensation purposes based on individual unemployability have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn in the record by the Veteran or his authorized representative in writing or at a hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.

In a July 2015 statement, the Veteran's representative withdrew the appeal for the issues of entitlement to nonservice-connected pension and entitlement to a total disability rating for compensation purposes based on individual unemployability.  Thus, there remains no allegation of error of fact or law for the Board to address with respect to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal as to these issues and dismissal is warranted.

ORDER


The appeal as to the issue of entitlement to nonservice-connected pension is dismissed.

The appeal as to the issue of entitlement to a total disability rating for compensation purposes based on individual unemployability is dismissed.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


